Exhibit 10.25
EXECUTION COPY
EMPLOYMENT AGREEMENT
     The parties to this Employment Agreement (the “Agreement”) are Brian J.
Bell (the “Executive”), residing at 25 Colony Court, Stamford, Connecticut
06905, and ORBCOMM Inc. (the “Company”), a company organized under the laws of
Delaware, with principal offices located 2115 Linwood Avenue, Suite 100, Fort
Lee, New Jersey 07024.
     The Company desires to provide for the Executive’s continued employment by
the Company, and the Executive desires to accept such continued employment under
the terms and conditions contained herein, and the parties hereto have agreed as
follows:
          1. Employment. The Company shall employ the Executive, and the
Executive shall serve the Company, as Executive Vice President, Sales &
Marketing, with duties and responsibilities compatible with that position. The
Executive agrees to devote his full time, attention, skill, and energy to
fulfilling his duties and responsibilities hereunder. The Executive’s services
shall be performed principally at the Company’s headquarters or such other
principal location in the eastern United States as the Company shall determine.
          2. Term of Employment. The Executive’s employment under this Agreement
shall commence as of July 1, 2009 (the “Start Date”) and shall continue through
December 31, 2010, unless sooner terminated pursuant to the provisions of
Section 4 (the “Term”). The parties hereto may extend the Term by a written
agreement, signed by both parties, that specifically references this Agreement.
Upon the natural expiration of the Term (or any extended Term), (a) the
Executive’s employment will become “at-will” and will be terminable by either
party hereto for any reason not prohibited by law or for no reason, and with or
without notice, (b) Section 4(e) below shall no longer be applicable and (c) the
post-employment restrictions on the Executive under Section 7(b) below will no
longer be applicable.
          3. Compensation. As full compensation for the services provided under
this Agreement, the Executive shall be entitled to receive the following
compensation during the Term:
          (a) Base Salary. The Executive shall be entitled to receive an annual
base salary (the “Base Salary”) of $205,000. Upon each anniversary of the Start
Date, the Base Salary may be increased by the Company in its sole discretion.
Base Salary payments hereunder shall be made in arrears in substantially equal
installments (not less frequently than monthly) in accordance with the Company’s
customary payroll practices for its other executives, as those practices may
exist from time to time.
          (b) Bonus. For each calendar year beginning with the 2009 calendar
year, the Executive shall also be eligible to receive a bonus (the “Bonus”)
equal to up to 75% of Base

 



--------------------------------------------------------------------------------



 



Salary, determined based on the achievement of performance targets (both
financial and qualitative) established each year by the Board; provided that for
calendar year 2009 such Bonus shall be pro rated based on the fraction the
numerator of which shall be the number of days employed in 2009 and the
denominator of which shall equal 365. In order to receive such a Bonus, if any,
the Executive must be actively employed by the Company on the date on which such
Bonus is scheduled to be paid to the Executive and not have had his employment
terminated with “cause” pursuant to Section 4(c) below prior to the payment of
such Bonus. Further, if the Company establishes a bonus plan or program in which
the Company’s executives are generally permitted to participate, then the
Executive shall be entitled to participate in such plan or program. The terms
and conditions of the Executive’s participation in, and/or any award under, any
such plan or program shall be in accordance with the controlling plan or program
documents.
          Any Bonus hereunder will be paid during the year following the fiscal
year for which the Bonus is being paid, provided that the Bonus will be paid no
earlier than the rendering of the Company’s audited financial statements for
that fiscal year and in any case no later than the earlier of (i) 30 days after
such rendering of the Company’s audited financial statements for that fiscal
year and (ii) June 30th of the year following that fiscal year.
          (c) Employee Benefits. Subject to the Executive satisfying and
continuing to satisfy any plan or program eligibility requirements, the
Executive shall be entitled to receive Company-paid medical and disability
insurance, Company-paid term life insurance (which shall provide for a death
benefit payable to the Executive’s beneficiary), Company-paid holiday and
vacation time, and other Company-paid employee benefits (collectively, “Employee
Benefits”), at least equivalent to those provided to other executives of the
Company generally. In addition, the Executive shall be entitled to participate
in any profit sharing plan and/or pension plan generally provided for the
executives of the Company or any of its subsidiaries, provided that the
Executive satisfies any eligibility requirements for participation in any such
plan. Notwithstanding the foregoing, the Company reserves the right to amend,
modify, or terminate, in its sole discretion and consistent with applicable law,
any Employee Benefit and any Employee Benefit plan, program or arrangement
provided to employees in general.
          (d) Equity Plan Participation. The Executive shall be entitled to
participate in any equity option plan or restricted equity plan established by
the Company in which the Company’s executives generally are permitted to
participate. The terms and conditions of the Executive’s participation in,
and/or any award under, any such plan shall be in accordance with the applicable
controlling plan document and/or award agreement. Notwithstanding the foregoing,
the Board will grant to the Executive an award consisting of 70,000 Restricted
Stock Units one third of which shall vest on each of the first three
anniversaries of your Start Date, in each case subject to your continued
employment on such vesting dates, the other terms of such award to be set forth
in a separate written agreement.
          (e) Expenses. The Company shall reimburse the Executive for all
reasonable

- 2 -



--------------------------------------------------------------------------------



 



expenses incurred by him in connection with the performance of his duties under
this Agreement, upon his presentation of appropriate vouchers and/or
documentation covering such expenses. Without limiting the generality of the
foregoing, the Company shall reimburse the Executive for all reasonable
transportation, lodging, food, and other expenses incurred by him in connection
with traveling on Company business.
          (f) Automobile. The Company shall reimburse the Executive for up to
$700 per month for automobile expenses, including lease, insurance, and
maintenance costs.
          (g) Withholdings. All payments made under this Section 3, or any other
provision of this Agreement, shall be subject to any and all federal, state, and
local taxes and other withholdings to the extent required by applicable law.
          4. Termination of Employment.
          (a) Absence. If the Executive shall fail or be unable to perform his
essential duties under this Agreement for any reason, including a physical or
mental disability, with or without reasonable accommodation, for one hundred
eighty (180) calendar days during any twelve (12) month period or for one
hundred (120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice. Any such termination shall be made only in accordance with applicable
law.
          (b) Death. The Executive’s employment under this Agreement shall
terminate automatically upon his death.
          (c) Termination by the Company. The Company shall have the right,
exercisable at any time in its sole discretion, to terminate the employment of
the Executive for any reason whatsoever with or without “cause” (as defined
below). The Executive’s employment shall not be deemed to have been terminated
with “cause” unless he shall have received written notice from the Company at or
prior to the termination of employment advising him of the specific acts or
omissions alleged to constitute “cause” and, in the case of those acts or
omissions that are reasonably capable of being corrected, those acts or
omissions continue uncorrected after he shall have had a reasonable opportunity
(not to exceed fifteen (15) calendar days) to correct them.
          As used in this Agreement, termination with “cause” shall mean only
the Executive’s involuntary termination for reason of (i) the Executive’s breach
of a fiduciary duty of loyalty owed to the Company or any of its subsidiaries,
(ii) the Executive’s conviction of a crime or plea of guilty or no contest to a
crime, (iii) the Executive’s gross negligence in the performance of his duties,
(iv) the Executive’s willful misconduct, including, without limitation,

- 3 -



--------------------------------------------------------------------------------



 



embezzlement, (v) the Executive’s material breach of this Agreement, or
(vi) conduct by the Executive beyond the scope of his authority as an officer
and employee of the Company, which conduct gives rise to a hearing before any
governmental department or agency seeking termination or revocation of any
governmental license.
          (d) Termination by the Executive. The Executive shall have the right
to terminate his employment with the Company, provided that he provides the
Company with at least two (2) months of advance written notice of such decision.
Upon the receipt of such notice from the Executive, the Company may in its sole
discretion accelerate such two-month period in order to make such termination
effective sooner, and/or may withdraw any and all duties from the Executive and
exclude him from the Company’s premises during the notice period.
          (e) Severance. If prior to the expiration of the Term the Company
shall terminate the Executive’s employment without “cause” pursuant to Section
4(c) above, then upon the Executive’s execution of the Release attached hereto
as Exhibit A (the “Release”) the Executive shall be entitled to continue to
receive, as severance payments (such severance payments being the Executive’s
sole entitlement upon any such termination), (i) Base Salary compensation
provided for by Section 3(a) above, payable upon the Company’s periodic payroll
schedule, for a period of one (1) year immediately following the date of such
termination and (ii) to the extent he is then a participant in the Company’s
health insurance plan and eligible for benefits under plan terms, to continued
health insurance coverage for one (1) year immediately following such
termination at then existing employee contribution rates, which the Executive
shall pay (such continued coverage to run concurrently with any continued
coverage obligation under the federal law known as COBRA or any state
equivalent). Subject only to the Executive’s delivery of the Release, the
Company’s obligation under this Section 4(e) shall be absolute and
unconditional, and the Executive shall be entitled to such severance payments
regardless of the amount of compensation the Executive may earn or be entitled
to with respect to any other employment he may obtain during the period for
which severance payments are payable.
          If the Executive’s employment with the Company is terminated pursuant
to Sections 4(a) or 4(b) above, if the Company terminates the Executive’s
employment with “cause” pursuant to Section 4(c) above, if the Executive
terminates his employment pursuant to Section 4(d) above, or if the Executive’s
employment is terminated for any reason after the Term, then the Executive shall
not be entitled to any further payments under this Agreement, including Base
Salary, Bonus, Employee Benefits, or severance.
          To the extent that any amount payable under this Agreement constitutes
an amount payable under a “nonqualified deferred compensation plan” (as defined
in Section 409A of the Internal Revenue Code (hereinafter, “Code Section 409A”))
following a “separation from service” (as defined in Section 409A), including
any amount payable under this Section 4, then, notwithstanding any other
provision in this Agreement to the contrary, such payment will not be made to
the Executive until the day after the date that is six months following his
“separation

- 4 -



--------------------------------------------------------------------------------



 



from service,” but only if he is then deemed by the Company, in accordance with
any relevant procedures that it may establish, to be a “specified employee”
under Code Section 409A at the time he “separates from service.” This paragraph
will not be applicable after Executive’s death.
          5. Merger or Sale of Assets. If a “Change of Control” occurs, then the
Executive shall be entitled to severance upon the termination of his employment
in accordance with Section 4(e) as if his employment were terminated by the
Company without “cause,” unless such successor or transferee continues the
Executive’s employment on substantially equivalent terms and substantially
equivalent responsibilities as set forth in Section 1. This Agreement shall be
binding on any and all successors and/or assigns of the Company.
          “Change of Control” means (a) the Company’s merger or consolidation
with another corporation or entity, (b) the Company’s transfer of all or
substantially all of its assets to another person, corporation, or other entity,
or (c) a sale of the Company’s stock in a single transaction or series of
related transactions that results in the holders of the outstanding voting power
of the Company immediately prior to such transaction or series of transactions
owning less than a majority of the outstanding voting securities for the
election of directors of the surviving company or entity immediately following
such transaction or series of transactions (other than any registered,
underwritten public offering by the Company of the Company’s stock or pursuant
to any stock-based compensation plan of the Company).
          6. Obligations of the Executive.
          (a) Protectable Interests of the Company. The Executive acknowledges
that he has and will play an important role in establishing the goodwill of the
Company and its related entities, including relationships with clients,
employees, and suppliers. The Executive further acknowledges that over the
course of his employment with the Company, he has and will (i) develop special
relationships with clients, employees, and/or suppliers, and/or (ii) be privy to
Confidential Information (as defined below). As such, the Executive agrees to
the restrictions below in order to protect such interests on behalf of the
Company, which restrictions the parties hereto agree to be reasonable and
necessary to protect such interests.
          (b) Non-Competition. During the Executive’s employment and for the one
(1) year period immediately thereafter, or, if greater, for the period of time
during which the Executive is receiving severance payments under Section 4(e)
above, the Executive shall not, anywhere in the world, whether directly or
indirectly, for himself or for any third party: (i) engage in any business
activity; (ii) provide professional services to another person or entity
(whether as an employee, consultant, or otherwise); or (iii) become a partner,
member, principal, or stockholder in any entity; and in each such case, that is
in competition with the Business. For purposes of this Section 6(b) and Section
6(c) below, “Business” shall mean the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing

- 5 -



--------------------------------------------------------------------------------



 



modems that operate on such services, or any other business in which the Company
is materially engaged during the six (6) month period immediately preceding the
Executive’s termination of employment. The Executive acknowledges and
understands that, due to the global nature of the Company’s business and the
technological advancements in electronic communications around the world, any
geographic restriction of the Executive’s obligation under this Section 6(b)
would be inappropriate and counter to the protections sought by the Company
hereunder.
          (c) Non-Solicitation. During the Executive’s employment and for the
two (2) year period immediately thereafter, the Executive shall not, anywhere in
the world, whether directly or indirectly, for himself or for any third party:
(i) solicit any business or contracts, or enter into any business or contract,
directly or indirectly, with any suppliers, licensees, customers, or partners of
the Company that (A) was a supplier, licensee, customer, or partner of the
Company at, or within six (6) months prior to, the termination of Executive’s
employment, or (B) was a prospective supplier, licensee, customer, or partner of
the Business at the time of the Executive’s termination of employment, and in
either case, for purposes of engaging in an activity that is in competition with
the Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individuals who were employed
by the Company or its subsidiaries within six (6) months prior to the
termination of the Executive’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 6(c) would be inappropriate and counter to the
protections sought by the Company hereunder.
          (d) Confidential Information. The Executive acknowledges that during
the course of his employment with the Company, he has had and will have access
to information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and which belongs to the Company. As
such, at all times, both during his employment and thereafter, the Executive
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 6(d), the Executive will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that the Executive notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to the Executive’s
disclosure of any Confidential Information.
          For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks,

- 6 -



--------------------------------------------------------------------------------



 



service marks, copyrights, other intellectual property, know-how, research,
business plans, product information, projects, services, client lists and
information, client preferences, client transactions, supplier lists and
information, supplier rates, software, hardware, technology, inventions,
developments, processes, formulas, designs, drawings, marketing methods and
strategies, pricing strategies, sales methods, financial information, revenue
figures, account information, credit information, financing arrangements, and
other information disclosed to the Executive by the Company or otherwise
obtained by the Executive during the course of his employment, directly or
indirectly, and whether in writing, orally, or by electronic records, drawings,
pictures, or inspection of tangible property. “Confidential Information” does
not include any of the foregoing information which has entered the public domain
other than by a breach of this Agreement or the breach of any other obligation
to maintain confidentiality of which the Executive is aware.
          (e) Return of Company Property. Upon the termination of the
Executive’s employment with the Company (whether upon the expiration of the Term
or otherwise), or at any time during such employment upon request by the
Company, the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive’s possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product information,
files, and other documents and information, including any and all copies of the
foregoing.
          (f) Ownership of Property. The Executive acknowledges that all
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports and all similar or related
information (whether or not patentable) that relate to the Company’s or any of
its affiliates’ actual or anticipated business, research, and development, or
existing or future products or services, and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while engaged by the Company or any of its affiliates
(including any of the foregoing that constitutes any Confidential Information)
(“Work Product”) belong to the Company or such affiliate, and the Executive
hereby assigns, and agrees to assign, all of the above Work Product to the
Company or such Affiliate.
          (g) Judicial Modification. The Executive acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
this Section 6 be enforced to the fullest extent permissible under the laws of
each jurisdiction in which enforcement is sought. If any of the restrictions
contained or referenced in this Section 6 is for any reason held by a court to
be excessively broad as to duration, activity, geographical scope, or subject,
then such restriction shall be construed or judicially modified so as to
thereafter be limited or reduced to

- 7 -



--------------------------------------------------------------------------------



 



the extent required to be enforceable in accordance with applicable law.
          (h) Equitable Relief. The Executive acknowledges that the remedy at
law for his breach of this Section 6 will be inadequate, and that the damages
flowing from such breach will not be readily susceptible to being measured in
monetary terms. Accordingly, upon a violation of any part of this Section 6, the
Company shall be entitled to immediate injunctive relief (or other equitable
relief) from any court with proper jurisdiction and may obtain a temporary order
restraining any further violation. No bond or other security shall be required
in obtaining such equitable relief, and the Executive hereby consents to the
issuance of such equitable relief. Nothing in this Section 6(h) shall be deemed
to limit the Company’s remedies at law or in equity for any breach by the
Executive of any of the parts of this Section 6 which may be pursued or availed
of by the Company.
          7. Arbitration. Except as provided in Section 6(h) above, any dispute
or controversy between the parties hereto, whether during the Term or
thereafter, including without limitation, any and all matters relating to this
Agreement, the Executive’s employment with the Company and the cessation
thereof, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in New York, New York pursuant to the AAA’s
National Rules for the Resolution of Employment Disputes (or their equivalent),
which arbitration shall be confidential, final, and binding to the fullest
extent permitted by law. The parties agree to waive their right to a trial by
jury and agree that they will not make a demand, request or motion for a trial
by jury or court. This agreement to arbitrate shall be binding upon the heirs,
successors, and assigns and any trustee, receiver, or executor of each party. A
party shall initiate the arbitration process by delivering a written notice of
such party’s intention to arbitrate to the other party at the address set forth
above. Each party shall select an arbitrator by mutual agreement within thirty
(30) days after the written notice of intention to arbitrate is received. If the
parties fail to select an arbitrator by mutual agreement, the party seeking
arbitration shall notify the AAA of the demand for arbitration and obtain a list
of arbitrators from the AAA’s Employment Dispute Resolution Roster. If the
parties fail to agree on an arbitrator, the AAA Administrator or his/her
delegate shall select an arbitrator, who is a member of the AAA’s Employment
Dispute Resolution Roster. There shall be one arbitrator. The arbitrator shall
have the authority to resolve all issues in dispute, including the arbitrator’s
own jurisdiction, and to award compensatory remedies and other remedies
permitted by law. The arbitrator shall decide the matters in dispute in
accordance with the governing law provisions of this Agreement, except that the
parties agree that this agreement to arbitrate shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1, et seq. The award of the arbitrator shall be
final and shall be the sole and exclusive remedy between the parties regarding
any claims, counterclaims, issues, or accountings. Except as otherwise provided
by the arbitrator in accordance with applicable law, each party hereto shall be
responsible for paying its own attorneys’ fees and costs incurred in connection
with any dispute between the parties. To the extent inconsistent with the form
of arbitration agreement that the Company’s employees generally are required to
enter into, including the Executive, this arbitration provision shall control.
Otherwise, to the extent compatible, effect shall be given to both this
arbitration provision and the Company’s form of

- 8 -



--------------------------------------------------------------------------------



 



arbitration agreement that the Executive has executed or will be required to
execute.
          8. Miscellaneous.
          (a) Notices. Any notice or other communication under this Agreement
shall be in writing and shall be considered given when delivered personally or
five (5) days after mailed by registered mail, return receipt requested, to the
Executive and the Company at their respective addresses set forth above (or at
such other address as a party may specify by notice to the other).
          (b) Entire Agreement; Amendments. This Agreement contains a complete
statement of all of the arrangements between the Executive and the Company with
respect to the employment of the Executive by the Company and the Executive’s
compensation for such employment, and supersedes all previous agreements,
arrangements and understandings, written or oral, relating thereto. This
Agreement may not be amended except by a written agreement signed by the Company
and the Executive.
          This Agreement may not be amended except by a written agreement signed
by the Company and the Executive. Notwithstanding the foregoing, the parties
hereto acknowledge that the requirements of Code Section 409A are still being
developed and interpreted by government agencies, that certain issues under Code
Section 409A remain unclear at this time, and that the parties hereto have made
a good faith effort to comply with current guidance under Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, in the event that
amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Code Section 409A, including amendments
necessary to ensure that compensation will not be subject to Code Section 409A,
the Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion.
          (c) Severability. In the event that any provision of this Agreement,
or the application of any provision to the Executive or the Company, is held to
be unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.
          (d) Waiver. No waiver by any party hereto of any breach of any term or
covenant in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
          (e) Governing Law. This Agreement shall be governed by and construed
in

- 9 -



--------------------------------------------------------------------------------



 



accordance with the law of the State of New Jersey without regard to its
conflict of laws principles.
          IN WITNESS WHEREOF, the parties hereto have executed this document as
of the ___day of July, 2009 to be effective as of the Start Date.

                       ORBCOMM Inc.              
     By:
               
     Name:
 
 
     
 
Brian J. Bell    
     Title:
               

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
     FOR AND IN CONSIDERATION OF the employment agreement to which this General
Release is attached, I, Brian J. Bell, agree, on behalf of myself, my heirs,
executors, administrators, and assigns, to release and discharge ORBCOMM Inc.
(the “Company”), and its current and former officers, directors, employees,
agents, owners, subsidiaries, divisions, affiliates, parents, successors, and
assigns (the “Released Parties”) from any and all manner of actions and causes
of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
I, my heirs, executors, administrators, and assigns have, or may hereafter have,
against the Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including without limitation, my employment agreement, my employment by
the Company and the cessation thereof, and all matters arising under any
federal, state, or local statute, rule, or regulation, or principle of contract
law or common law, including but not limited to, the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq., the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Virginia Human Rights Act,
as amended, Va. Code Ann. §§ 2.1-714 et seq., the Virginia Persons with
Disabilities Act, as amended, Va. Code Ann. §§ 51.5-1 et seq., the New Jersey
Law Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1 et seq., and
any other equivalent federal, state, or local statute; provided that I do not
release or discharge the Released Parties (1) from any Losses arising under the
ADEA which arise after the date on which I execute this General Release or
(2) from any rights that I may have to be indemnified by the Company for any
acts or omissions by me made in the course of my role as an officer and employee
of the Company. It is understood that nothing in this General Release is to be
construed as an admission on behalf of the Released Parties of any wrongdoing
with respect to me, any such wrongdoing being expressly denied.
     I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment agreement, my
employment, or with the termination of such employment.
     I affirm that I have not filed, and agree, to the maximum extent permitted
by law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to my

- 11 -



--------------------------------------------------------------------------------



 



employment agreement, my employment, or the cessation thereof, and agree not to
voluntarily participate in such a proceeding. However, nothing in this General
Release shall preclude or prevent me from filing a claim that challenges the
validity of this General Release solely with respect to my waiver of any Losses
arising under the ADEA.
     I acknowledge that I have twenty-one (21) days in which to consider whether
to execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to                     at the Company by
delivering such written notice to him at                     .
     If seven (7) days pass without receipt of such written notice of
revocation, this General Release shall become binding and effective on the
eighth day (the “Release Effective Date”).
     This General Release shall be governed by the laws of the State of New
Jersey without giving effect to its conflict of laws principles.

                                                [INSERT NAME]               Date
   
 
                       
STATE OF
        )              
 
                       
 
        :     ss.:        
COUNTY OF
        )              
 
                       

          On the ___day of                     in the year 200___, before me,
the undersigned, personally appeared Brian J. Bell, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument
he executed such instrument, and that such individual made such appearance
before the undersigned.

         
 
 
 
Notary Public    

- 12 -